Alessandroni, J.,
—
The undenied petition of the defendant recites that he was served with a summons in trespass at 5th and Walnut Streets, Reading, Pennsylvania, by a deputy sheriff of Berks County who was deputized by the Sheriff of Philadelphia, and that this action of trespass resulted from an automobile collision which took place in Berks County. The defendant is a resident of Allentown, Pennsylvania.
Under this statement of facts service of the summons in trespass should be set aside. There is no authority in this state for the service of a summons in trespass outside of the county in which it was issued, when the automobile accident which forms the basis of the action also took place outside of the county in which the suit was started.
And now, to wit, July 17, 1930, the rule to set aside service of summons is made absolute.